Citation Nr: 9929892	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  94-35 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral lower leg 
and ankle disorders.

2.  Entitlement to an increased evaluation for a right knee 
disorder, currently rated 10 percent disabling.

3.  Entitlement to an increased evaluation for a left knee 
disorder, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served in the Army Reserve from November 1980 to 
November 1986, including a period of active service from 
February 11 to May 7, 1981 (active duty for training, during 
which she incurred service-connected disabilities).

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1993 rating decision of the RO which 
denied service connection for disabilities of the lower legs 
and ankles, and denied increases in a 10 percent rating for a 
service-connected right knee disability and a 10 percent 
rating for a service-connected left knee disability.  The 
case was remanded to the RO in June 1996 for additional 
development; after the requested development was completed, 
the case was returned to the Board in May 1999.  


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence to show 
a plausible claim of service connection for bilateral lower 
leg and ankle disorders.

2.  The veteran's right and left knee disorders are 
manifested by complaints of episodic pain, no limitation of 
motion, and no instability.


CONCLUSIONS OF LAW

1.  The claim of service connection for bilateral lower leg 
and ankles disorders is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1999).

2.  The criteria for a rating in excess of 10 percent for a 
right knee disorder have not been met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. § 4.71a, Codes 5003, 
5010, 5257, 5260, 5261 (1999).

3.  The criteria for a rating in excess of 10 percent for a 
left knee disorder have not been met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. § 4.71a, Codes 5003, 
5010, 5257, 5260, 5261 (1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background.

The veteran served in the Army Reserve from November 1980 to 
November 1986.  The report of a November 1980 medical 
examination for the Army Reserve noted normal lower 
extremities.  The service medical records during her active 
duty for training (February 11 to May 7, 1981) note she had 
complaints of pain in her lower extremities beginning in 
March 1981 when she first complained of bilateral knee pain 
and edema.  In April 1981, when she had complaints of pain in 
both legs, there was an assessment of myositis.  She was 
treated for a small corn of the left little toe in April and 
May 1981.  On the May 1981 report of the physical examination 
for her release from active duty for training, she had 
numerous physical complaints, including problems with her 
knees, legs, and feet; and she said she had a lump on her 
left little toe.  Clinical evaluation of the feet noted pes 
planus and little toe corn; otherwise, the lower extremities 
were normal.  An Army Reserve examination in February 1982 
noted complaints of flat feet; no other lower extremity 
problems were reported.  A Reserve medical record from March 
1982 shows complaints of leg problems since basic training; 
examination findings were normal.  A July 1984 Reserve 
medical record shows complaints of a foot corn; the corn was 
removed.  Another Reserve medical record from later in July 
1984 shows complaints of bilateral leg and toe pain; 
examination findings were normal.

In February 1987, the appellant applied for service 
connection for residuals of knee injuries and for a corn of 
the toe.  

On an August 1987 VA examination, the diagnoses were 
arthralgia of the knees of uncertain etiology and hard corns 
of the left little toe.  X-rays of the knees were normal.  

In September 1987, the RO granted service connection for 
arthralgia and tendinitis of the left knee (rated 0 percent) 
and a recurrent corn of the left little toe (rated 0 
percent).  

VA outpatient records from 1988 show complaints of bilateral 
knee pain.

On a June 1988 VA examination, it was noted that the veteran 
had flat feet with moderate pronation of the ankles.  The 
diagnoses were bilateral chondromalcia and cruciate ligament 
laxity of the knees, and a corn of the left little toe. 

In January 1989, the RO increased the ratings for the 
service-connected left knee disability to 10 percent, and the 
RO granted service connection and a 10 percent rating for a 
right knee condition.  

VA outpatient treatment records from 1989 show the veteran 
was evaluated for complaints including knee pain and legs 
cramps.  Notes from the arthritis clinic in 1989 show there 
was no evidence of systemic connective tissue disease. 
Ongoing VA outpatient treatment records from 1990 to 1993 
show periodic complaints of bilateral knee and ankle pain.  

At a December 1992 VA examination, the veteran complained of 
bilateral knee pain, and bilateral ankle pain with cramping 
of the lower legs.  Examination of both knees showed mild 
laxity, and range of motion was from 0 to 140 degrees without 
pain or crepitus.  Examination of the ankles was normal.  X-
rays of the knees and ankles were normal.  Diagnoses included 
a history of right knee arthralgias and chondromalacia; 
history of left knee tendinitis, arthralgias, and 
chondromalacia; and history of bilateral ankle arthralgias.

On an August 1993 VA examination, the veteran reported 
constant knee pain and swelling, intermittent sharp ankle 
pain, and constant foot pain.  Range of motion of the knees 
was flexion to 115 degrees and extension to minus 5 degrees, 
bilaterally.  There was no right knee laxity but there was 
some left knee laxity.  The diagnosis, pending the results of 
X-rays, was soft tissue degenerative joint disease of the 
ankles and knees.  X-rays of the ankles, feet, and knees were 
normal.  

In August 1994, the RO granted service connection for 
bilateral pes planus; the condition was initially rated 0 
percent disabling, and was later increased to 10 percent.

During an August 1995 Travel Board hearing at the RO, the 
veteran reported daily pain in the knees.  She also 
complained of spasms and pain in the legs and that her ankles 
buckled.  She claimed that problems in her legs and ankles 
were associated with, or secondary to, her service-connected 
knee problems.  

VA outpatient treatment records from 1995 to 1997 show 
various ailments and complaints of lower extremity symptoms.  
Private medical records from 1992 to 1997 primarily concern 
psychiatric treatment and do not pertain to lower extremity 
problems.  

On a December 1997 VA examination, the veteran stated she 
developed the abrupt onset of severe bilateral knee, lower 
leg, ankle, and foot pain as the result of strenuous physical 
activity during service.  She complained of recurrent 
bilateral knee aching with radiation into each lower leg, 
ankle, and foot associated with swelling, a burning 
sensation, and cramping.  She said she developed multiple 
other musculoskeletal problems (including of the lower 
extremities) after sustaining a neck injury in a work-related 
motor vehicle accident in 1992.  Physical examination showed 
she was overweight and had a normal quality gait without limp 
or list.  The knees were of normal appearance and 
configuration.  There was no unusual heat of either knee, and 
no evidence of effusion.  She had full active and passive 
range of motion.  There was 1-plus crepitation on flexion-
extension of the knees.  There was some tenderness to the 
medial aspect of the knees.  The lower legs were of normal 
appearance and temperature.  There were moderate varicose 
veins on the anterior aspect of the right leg.  Examination 
of the ankles was normal.  Examination of the feet showed 
advanced flat foot, bilaterally.  The examiner said that the 
X-rays of the knees, ankles, and lower legs were normal, 
except for perhaps some very early evidence of early 
arthritis of the knees.  

The diagnoses on the December 1997 examination were probable 
incipient degenerative joint disease of the knees; subacute 
patellar tendinitis, inferior pole of the patellae; and 
advanced plano valgus foot deformities, bilateral.  The 
examiner stated that it was hard to think of any cause that 
could have occurred in the military consistent with her 
history that could account for her ongoing complaints of 
bilateral knee pain since basic training in 1981.  It 
appeared that her complaints were on the basis of the above 
diagnoses, and were not of traumatic origin, but were of 
"natural" origin, and a natural affliction to mankind.  The 
examiner added that there was no objective evidence to 
support any cause-and-effect relationship between her 
complaints of knee pain and her leg and ankle pain or that 
her knee condition was aggravating her leg and ankle 
complaints.  He added that her flat foot deformity could give 
rise to lower leg and ankle cramping, and the varicose veins 
of the right leg could be the cause of cramping in the lower 
extremities related to standing or dependent attitude for 
prolonged periods of time.  The examiner said he thought the 
complaints of knee pain were genuine and could be aggravated 
by prolonged standing, kneeling, or stair climbing, and she 
should avoid prolonged weight-bearing situations.  

In August 1998, the RO increased the rating for bilateral pes 
planus to 30 percent.

II.  Analysis

A.  Service connection for bilateral lower leg and ankle 
disorders

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training or injury incurred 
or aggravated while performing inactive duty training.  
38 U.S.C.A. § 101(24).  Secondary service connection may be 
granted for a disability which is proximately due to or the 
result of an established service-connected condition.  38 
C.F.R. § 3.310.

The preliminary requirement for a claim of service connection 
is that the applicant submit evidence which is sufficient to 
justify a belief by a fair and impartial individual that she 
has presented a well-grounded claim, meaning a claim which is 
plausible.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  If a claim is not well grounded, the VA 
has no duty to assist the veteran in developing pertinent 
facts, and the claim must be denied.  Id.

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498 (1995).  Medical evidence of a nexus is also 
required for a well-grounded claim of secondary service 
connection, in which it is claimed that an established 
service-connected condition resulted in another disability.  
Libertine v. Brown, 9 Vet.App. 521 (1996).

The threshold question is whether the veteran has submitted a 
well-grounded claim for service connection for bilateral 
lower leg and ankle disorders.

The veteran had complaints referable to the legs during her 
basic active duty for training in 1981, and at other times 
during her Reserve service which ended in 1986.  She is 
already service connected for some lower extremity problems, 
including bilateral pes planus, a corn of the left little 
toe, and a bilateral knee disorder.  The service medical 
records do not, however, identify other chronic disorders of 
the lower legs and ankles during periods of active duty for 
training or inactive duty training in the Reserve.  Post-
service medical records show periodic vague complaints 
concerning the lower legs and ankles, but medical records for 
years after service show no medical diagnosis for the 
complaints.  At the most recent VA examination in 1997, the 
examiner noted that the service-connected pes planus may 
cause some symptoms in the lower extremities, but this does 
not demonstrate a separate identifiable disorder of the lower 
legs and ankles.  

The only currently diagnosed condition of the lower 
extremities, other than the veteran's established service-
connected conditions, is varicose veins of the right leg.  
There is no medical evidence of varicose veins in service, 
and there is no medical evidence linking the varicose veins 
to service or to an established service-connected condition.  
Without such competent medical evidence, a claim for service 
connection for varicose veins is not well grounded.  Caluza, 
supra; Libertine, supra.  In the absence of competent medical 
evidence of a current diagnosis of another bilateral lower 
leg and ankle disorder (other than varicose veins), a claim 
for service connection for another disability of the lower 
legs and ankles also is not well grounded.  Id.  For these 
reasons, the veteran's claim for service connection for 
bilateral lower leg and ankle disorders must be denied as not 
well grounded.  38 U.S.C.A. § 5107(a).

B. Increased ratings for right and left knee disorders

The veteran's claims for increased ratings for her service-
connected right knee disorder (currently rated 10 percent) 
and left knee disorder (currently rated 10 percent) are well 
grounded, meaning plausible.  The RO has properly developed 
the evidence, and there is no further VA duty to assist with 
her claim.  38 U.S.C.A. § 5107(a).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The appellant is currently assigned a 10 percent rating for 
each knee under 38 C.F.R. § 4.71a, Code 5257.  This code 
provides a 10 percent rating for slight recurrent subluxation 
or lateral instability of the knee, and a 20 percent is 
assigned when it is moderate.  The most recent medical 
evidence, a 1997 VA examination, shows that there was no 
instability of the knees.  An earlier VA examination noted 
mild laxity of the knees, but other recent examinations 
essentially show no recurrent subluxation or lateral 
instability of the knees.  The medical evidence as a whole 
shows the knees are stable; not even slight instability is 
shown, as required for the current 10 percent rating per knee 
under Code 5257.

Most of the X-rays of the knees in recent years have been 
normal, although X-rays of the knees at the 1997 suggested 
very early arthritic changes.  Arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
involved.  When, however, the limitation of motion of the 
joint is noncompensable under the appropriate limitation-of-
motion diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  38 C.F.R. § 4.71a, 
Codes 5003 and 5010.  Limitation of flexion of a leg is rated 
0 percent when limited to 60 degrees, 10 percent when limited 
to 45 degrees, and 20 percent when limited to 30 degrees.  
38 C.F.R. § 4.71a, Code 5260.  Limitation of extension of a 
leg is rated 0 percent when limited to 5 degrees, 10 percent 
when limited to 10 degrees, and 20 percent when limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5261.  Medical records in 
recent year show little if any limitation of motion of the 
knees.  At the latest VA examination in 1997, the knees had 
full active and passive range of motion.  If rated under the 
limitation of motion codes, the right and left knee disorders 
would be rated 0 percent.  There is no objective evidence of 
additional limitation of motion of the knees due to pain on 
use, and certainly not additional limitation to the extent 
necessary for higher ratings under limitation of motion 
codes.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202 (1995).

VA General Counsel's opinions hold that, under certain 
circumstances, arthritis and instability of a knee may be 
rated separately under Codes 5003-5010 and 5257.  VAOPGCPREC 
23- 97; VAOPGCPREC 9-98.  However, such is not possible in 
the instant case, as there is not a compensable degree of 
arthritis with limitation of motion, plus a compensable 
degree of instability, of either knee.

The Board finds that the preponderance of the evidence is 
against the claims for increased ratings for right and left 
knee disorders.  Thus, the benefit-of-the-doubt rule is 
inapplicable, and the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral lower leg and ankle 
disorders is denied.

An increased rating for a right knee disorder is denied.

An increased rating for a left knee disorder is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

